DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/921423, filed on 10/23/2015.

Claim Rejections - 35 USC § 112(2nd)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation "The signal processing device…" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

6 recites the limitation "The signal processing device…" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2005/0078750 to Shen et al. (“Shen”) (of record, see IDS filed on 9/30/2019).

As to claim 1, Shen discloses an image processing device comprising: 
circuitry (Fig. 4; paragraphs 33-34) configured to: 
decode encoded image data to generate decoded image data (Fig. 4, element 160; paragraph 40); 5and 
apply filtering to the decoded image data according to at least one of a tap length and a filtering range, the at least one of the tap length and the filtering range being set according to an adjacent transform block size on an adjacent side of a transform block as a decoding object at a transform block boundary (Fig. 4, element 170; Fig. 5-8; paragraph 41-51, wherein tap length is set based on the smaller of a transform block and adjacent block).  
10 
Fig. 4, element 170; Fig. 5-8; paragraph 41-51, wherein tap length is set based on the smaller of a transform block and adjacent block).  

15	As to claim 3, Shen discloses the image processing device comprising according to claim 2, wherein the 111Attorney Docket No. 10907US04CON at least one of the tap length and the filtering range being set based on classification according to the adjacent transform block size and the transform block size (Fig. 4, element 170; Fig. 5-8; paragraph 41-51, wherein tap length is set based on classification of the smaller of a block and adjacent blocks).  

As to claim 4, Shen discloses the image processing device comprising according to claim 1, wherein the 5at least one of the tap length and the filtering range being set based on information regarding to edges (Fig. 4, element 170; Fig. 5-8; paragraph 41-51, wherein tap length is set based on the height and width of neighboring block boundaries/edges).  

As to claim 5, Shen discloses the signal processing device according to claim 1, wherein when the adjacent transform block size is an extended transform block size larger than a 10predetermined transform block size, at least one of the tap length is set longer than a tap length set for the predetermined transform block size and the filtering range is set wider than a filtering range set for the predetermined transform block size (Fig. 4, element 170; Fig. 5-8; paragraph 41-51, wherein when multiple adjacent blocks are of different sizes the tap length is set longer with regards to filtering adjacent blocks of extended size (e.g. Fig. 8, block “Q”) compared with that predetermined for other blocks (e.g. Fig. 8, blocks “R”, “S”, “T” )).  

As to claim 6, Shen discloses the signal processing device according to claim 2, wherein when the 15transform block size is an extended transform block size larger than a predetermined transform block size, at least one of the tap length is set longer than a tap length set for 112Attorney Docket No. 10907US04CON the predetermined transform block size and the filtering range is set wider than a filtering range set for the predetermined transform block size (Fig. 4, element 170; Fig. 5-8; paragraph 41-51, wherein when multiple adjacent blocks are of different sizes the tap length is set longer with regards to filtering adjacent blocks of extended size (e.g. Fig. 8, block “Q”) compared with that predetermined for other blocks (e.g. Fig. 8, blocks “R”, “S”, “T” )).

Regarding claims 7-12, please refer to the rejections of claims 1-6, respectively, above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 10 and 11 of U.S. Patent No. 8,855,434. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claims 1-12 in the present application are found as obvious variants in the limitations of .

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 10-12 of U.S. Patent No. 9,167,267. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claims 1-12 in the present application are found as obvious variants in the limitations of claims 1-3 and 10-12 in USPN 9,167,267.  For example, the limitations of claims 1-4 in the present application are found as obvious variants in the limitations of claims 1 and 2 in USPN 9,167,267.  Claims 5 and 6 of the present application correspond to claim 3 of USPN 9,167,267.  Claims 7-10 of the present application correspond to claims 10 and 11 of USPN 9,167,267.  Claims 11 and 12 of the present application correspond to claim 12 of USPN 9,167,267.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 10-12 of U.S. Patent No. 9,253,506. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claims 1-12 in the present application are found as obvious variants in the limitations of claims 1-3 and 10-12 in USPN 9,253,506.  For example, the limitations of claims 1-4 in the present application are found as obvious variants in the limitations of claims 1 and 2 in USPN 9,253,506.  Claims 5 and 6 of the present application correspond to claim 3 of USPN 9,253,506.  .

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6-8 of U.S. Patent No. 10,477,206. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claims 1-12 in the present application are found as obvious variants in the limitations of claims 1-3 and 6-8 in USPN 10,477,206.  For example, the limitations of claims 1-6 in the present application are found as obvious variants in the limitations of claims 1-3 in USPN 10,477,206.  Claims 7-12 of the present application correspond to claims 6-8 of USPN 10,477,206. 

Claim 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/587065 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claims 1-12 in the present application are found as obvious variants in the limitations of claims 1-12, respectively, in application 16/587065.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445.  The examiner can normally be reached on 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON W CARTER/
Primary Examiner, Art Unit 2665